IN THE UNITED STATES COURT OF APPEALS

                  FOR THE FIFTH CIRCUIT

                             _______________

                               No 00-20992
                             _______________



                   JOHN M. O’QUINN; JULIE O’QUINN;
        JOHN O’QUINN, P.C., A TEXAS PROFESSIONAL CORPORATION;
 LORI HINTON, INDEPENDENT EXECUTRIX OF THE ESTATE OF ROBERT HINTON;
HINTON & COX; CARL D. SHAW; DEBORA HUSID; DENNIS REICH; CINDY REICH;
                REICH & BINSTOCK, A TEXAS PARTNERSHIP;
                 STEPHANIE SHAPIRO, A SINGLE WOMAN;
               SHAPIRO & WATSON, A TEXAS PARTNERSHIP,

                                                  Plaintiffs-Appellees,

                                  VERSUS

                WALTER L. HARVEY; DELORES HARVEY,

                                                  Defendants-Appellants.


                       _________________________

                 Appeal from the United States District Court
                     for the Southern District of Texas
                             m H-99-CV-1959
                      _________________________
                            November 27, 2001
Before SMITH and EMILIO M. GARZA, Circuit
  Judges, and CUMMINGS, District Judge.*


PER CURIAM:**

    The defendants, Walter L. Harvey and Do-
lores Harvey, contend on appeal that the dis-
trict court, sitting in Texas, erred in (1) re-
fusing to dismiss or stay the action there pend-
ing resolution by a district court in Arizona
(and now by the Ninth Circuit) of defendants’
motion to vacate the arbitration award
confirmed by the Texas court; (2) granting
summary judgment confirming the arbitration
award; (3) finding that the arbitration
agreement provided for a mandatory forum
selection clause; and (4) utilizing information
outside the record. We have reviewed the
briefs and applicable portions of the record and
have heard the arguments of counsel.

   We see no reversible error, so the summary
judgment is AFFIRMED, primarily for the rea-
sons given by the district court in its compre-
hensive order entered on September 22, 2000.
As that court convincingly noted, defendants
had agreed to arbitrate in Texas and did not
object, in the Texas court, to the arbitration
award. There is no injustice in this case; the
parties got essentially what they had bargained
for.




   *
      District Judge of the Northern District of Texas,
sitting by designation.

   **
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                          2